Citation Nr: 0920719	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-02 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from July 1962 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That decision also denied the 
Veteran's claim for service connection for bilateral hearing 
loss, for which he perfected an appeal.  However, in a 
November 2008 rating decision, the RO granted service 
connection for bilateral hearing loss.  The RO's action 
represents a full grant of the benefits sought as to this 
matter.

In March 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The objective and probative medical evidence is in 
equipoise as to whether tinnitus in the right ear is 
attributable to exposure to acoustic trauma experienced 
during active service.

2.  The Veteran does not have tinnitus in the left ear.


CONCLUSIONS OF LAW

1. Tinnitus in the right ear was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2. Tinnitus in the left ear was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2008)).  In view of the favorable disposition of this 
appeal, discussed below, we find that VA has satisfied its 
duty to assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under the VCAA.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), that held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  In a May 2006 letter, the RO provided 
the Veteran with notice consistent with the Court's holding 
in Dingess.  In addition, information concerning effective 
dates and ratings for tinnitus will be provided by the RO.  
If appellant then disagrees with any of those actions, he may 
appeal those decisions. As set forth herein, no additional 
notice or development is indicated in the Veteran's claim. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II. Factual Background and Legal Analysis

The Veteran contends that service connection should be 
granted for tinnitus.  In written and oral statements in 
support of his claim, including during his March 2009 Board 
hearing, he described exposure to acoustic trauma from 
machine gun noise in the Republic of Vietnam when he served 
as a machine gunner and fed ammunition to the gunman.  The 
Veteran contends that the tinnitus began in service or 
shortly thereafter, and that it has been continuous since 
service. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304 (2008); see Peters v. Brown, 6 Vet. App. 540, 543 
(1994).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records.  However, the law does not create a 
presumption of service connection, and service connection 
remains a question that must be decided based on all the 
evidence in the individual case.  Smith v. Derwinski, 2 Vet. 
App. 137 (1992).  Nevertheless, a veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disability is not 
a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Federal Circuit held in Buchanan v. Nicholson that the 
lack of contemporaneous medical records does not, in and of 
itself, render lay testimony not credible.  Buchanan v. 
Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  As a 
finder of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of the 
lay evidence.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996).

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, tinnitus.  When the Veteran 
was examined for release from active duty in August 1966, 
tinnitus was not noted.

The Veteran's service records indicate that his military 
occupation was as a machine gunner, and his awards and 
decorations include the Combat Action Ribbon.

Post service, records indicate that the Veteran entered 
college in September 1966 and graduated in August 1969.  
Results of an audiology examination performed in September 
1969, in conjunction with his impending employment at the 
National Nuclear Security Administration showed hearing loss, 
as did results of subsequent hearing tests dated through the 
1980s.

According to August 2004 and February 2005 private medical 
records, the Veteran complained of tinnitus in his right ear, 
that he described as static in rhythm with heartbeat.  The 
diagnosis was subjective tinnitus in the right ear that was 
pulsatile.

But, when seen in the VA outpatient clinic in January 2005, 
the Veteran denied having tinnitus.

However, in February 2005, a magnetic resonance image (MRI) 
was privately performed to rule out an organic cause for the 
Veteran's bilateral hearing loss and tinnitus.  It showed 
that the flow void for the basilar artery was markedly 
tortuous and did not approach the origins of the 7th and 8th 
nerves on the right, thought to be a possible explanation for 
right-sided tinnitus.  A March 2005 private office record 
indicates that the MRI results revealed no acoustic neuroma.  

According to an August 2005 VA outpatient record, regarding 
his bilateral hearing loss, the Veteran said his right ear 
was closest to the machine gun firing in Vietnam.

In September 2006, the Veteran underwent VA audiology 
examination.  The examination report indicates that the 
Veteran gave a history of having constant tinnitus for 
approximately 20 years.  He reported a history of exposure to 
acoustic trauma in service and said he hunted recreationally 
all his life.  

In a December 2006 VA medical report, the recent VA examiner 
reviewed the Veteran's medical records.  She observed that he 
gave a history of bilateral hearing loss since approximately 
1991 and, in another report completed in 2005, gave a history 
of hearing loss being present for three years.  The VA 
examiner indicated that this gave a confusing picture as to 
the actual onset of the Veteran's hearing loss.    

In November 2008, the Veteran underwent VA audiology 
examination and reported having bilateral constant tinnitus 
that he first noted ten years earlier.  He said that he did 
not notice ringing or other sounds in his ears between his 
military service and ten years ago.  He described his 
tinnitus as a cricket sound in the right ear and a humming 
sound in his left ear.  The Veteran indicated that in service 
everything was so noisy that he may not have been able to 
hear the tinnitus, but did not really notice it until about 
ten years ago.  His history was positive for exposure to 
acoustic trauma particularly during his Vietnam service, when 
no hearing protection was provided.  After discharge, the 
Veteran worked at a nuclear plant from 1969 to 2001 and had 
hearing conservation done at that job.  He hunted 
recreationally and used power tools when building a cabin 
four years earlier without hearing projection.  

According to the VA audiologist, the Veteran's tinnitus was 
not noted until at least about ten years ago and not 
documented until 2004.  The VA audiologist opined that it was 
at least as likely as not that his bilateral hearing loss was 
related to service and that it would seem less than likely 
that the Veteran's tinnitus had its onset while he was on 
active duty.  The audiologist commented that the Veteran had 
occupational and recreational noise exposure that could have 
caused or contributed to his tinnitus.  

During his March 2009 Board hearing, the Veteran testified 
that he was a team leader in service, and fed machine gun 
ammunition to the gunman in Vietnam (see hearing transcript 
at page 3).  It was difficult for him to pinpoint a time 
while in Vietnam when he noticed the tinnitus because he was 
either sleeping or on patrol, and the tinnitus sounded like 
crickets in his ears (Id. at 5).  He said he initially 
noticed his tinnitus soon after his discharge, while he was 
in college, and it was chronic since that time (Id. at 5-6).  
The Veteran stated that he had tinnitus in his right ear (Id. 
at 8); and said that he started hunting recreationally in 
1981,

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the Veteran's contentions.  The 
Veteran's service records document that he served as a 
machine gunner during the Vietnam War.  Accordingly, the 
Board finds that the Veteran has established the existence of 
in-service noise exposure consistent with the conditions of 
that time.  See 38 U.S.C.A. § 1154(b); see also Peters v. 
Brown, 6 Vet. App. at 540.  

Furthermore, the Veteran testified that he experienced the 
onset of tinnitus in service, or shortly thereafter, while in 
college.  He denied any exposure to acoustic trauma during 
that time and reported that he experienced tinnitus in his 
right ear.  The Board finds the Veteran's testimony to be 
credible as to the onset of his claimed tinnitus.  See Barr; 
Jandreau; Buchanan, supra.

The Veteran repeatedly told VA examiners in September 2006 
and November 2008 of his exposure to acoustic trauma in 
service.  Although in 2008, the VA audiologist determined 
that the Veteran's bilateral hearing was attributable to 
combat-related noise exposure, she said his tinnitus was not.  
However, the Board finds that the Veteran's statements with 
regard to the onset and continuity of symptomatology of his 
claimed tinnitus in the right ear are credible, when 
considered with the record as a whole.

Thus, the Board finds that the Veteran has established the 
existence of in-service noise exposure consistent with the 
conditions of that time and that he offered credible 
testimony regarding the onset and chronicity of his claimed 
tinnitus in the right ear.  Resolving the benefit of the 
doubt in the Veteran's favor, and without ascribing error to 
the action of the RO, service connection is established for 
tinnitus in the right ear.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303. As the Veteran has denied having 
tinnitus in the left ear, service connection for this 
condition is not in order. See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).



ORDER

Service connection for tinnitus in the right ear is granted.

Service connection for tinnitus in the left ear is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


